Title: Meeting Minutes of University of Virginia Board of Visitors, 4-5 Mar. 1825, 4 March 1825
From: Jefferson, Thomas
To: 

At a special meeting of the Board of Visitors of the University, called by George Loyall, Chapman Johnson and Joseph C. Cabell while attending the late session of the legislature, and held at the University Mar. 4. 1825.Present Thomas Jefferson Rector, James Madison, George Loyall John H. Cocke, and Joseph C. Cabell.Resolved that in consideration of the delay which attended the opening of the University beyond the day on which it had been announced, the uncertainty which this might occasion in the minds of many at what time it might be opened, and the temporary engagements which in consequence thereof they might enter into elsewhere, Notice shall be given that, for the present year, students will be recieved at the University at any time of the year when they may become disengaged, on payment of so much only of the Usual charges as shall be proportioned to the time unexpired at the date of their reception.A blank having been left in one of the regulations of the 4th of October last respecting the price of board in boarding houses not within the precincts of the University, resolved that it be filled with the sum of 120. Dollars.On a revision of the rule of Oct. 4. last respecting testimony required from Students it was proposed to amend the same by striking out the words ‘if unwilling to give it, let the moral obligation be explained and urged, under which every one is bound to bear witness where wrong has been done, but finally let it’ and to insert instead thereof the words ‘and the obligation to give it shall’ which being agreed to, the rule as amended now stands in these words, ‘When testimony is required from a Student, it shall be voluntary, and not on oath, and the obligation to give it shall be left to his own sense of right.’A Resolution was moved and agreed to in the following words.Whereas it is the duty of this board to the government under which it lives, and especially to that of which this University is the immediate creation, to pay especial attention to the principles of government which shall be inculcated therein, and to provide that none shall be inculcated which are incompatible with those on which the Constitutions of this state, and of the US. were genuinely based, in the common opinion: and for this purpose it may be necessary to point out specifically where these principles are to be found legitimately developed:Resolved that it is the opinion of this board that as to the general principles of liberty and the rights of man in nature and in society, the doctrines of Locke, in his ‘Essay concerning the true original extent and end of civil government,’ and of Sidney in his ‘Discourses on government,’ may be considered as those generally approved by our fellow-citizens of this, and of the US., and that on the distinctive principles of the government of our own state, and of that of the US. the best guides are to be found in 1. the Declaration of Independance, as the fundamental act of union of these states. 2. the book known by the title of ‘the Federalist,’ being an authority to which appeal is habitually made by all, and rarely declined or denied by any as evidence of the general opinion of those who framed, and of those who accepted the Constitution of the US. on questions as to it’s genuine meaning. 3. the Resolutions of the General assembly of Virginia in 1799. on the subject of the Alien and Sedition laws, which appeared to accord with the predominant sense of the people of the US. 4. the Valedictory address of President Washington, as conveying political lessons of peculiar value. and that in the branch of the school of Law, which is to treat on the subject of Civil polity, these shall be used as the text and documents of the school.Resolved that George Tucker esquire of Lynchburg be appointed Professor of the school of Moral philosophy.Resolved that Doctr John Patton Emmet of New York be appointed Professor of the school of Natural history.Resolved that whensoever the 50,000. D. which the legislature has authorised this board to recieve from the General government for the purchase of a library & apparatus shall be placed at the command of the board, the sum of 6000. D. advanced by the fund for building and other general purposes towards the purchase of books and apparatus, should be charged to the Library fund, and replaced to the credit of that for building and other general purposes.Resolved that on reciept of the sd 50. M. D. and consequent replenishment of the building fund an Anatomical theatre be built, as nearly as may be on the plan now exhibited to the board.The board adjourned to tomorrow.March. 5. the board met according to adjournment, present the same members as yesterday.Resolved that on payment of the sd sum of 50. M. D. by the General government a sum not exceeding 6000. D. thereof be advanced on loan to the building fund of the University for the purpose of finishing the interior of the library room.For the use and care of the library the board now establishes the following regulations.The Professors of the University shall at all times have free use of the books of the  library, in confidence that they will not keep them out longer than while in actual and active use, and leaving with the Librarian a note of the books borrowed.Books may be lent to the Students of the university, by the Librarian, and by no other person, on a written Permit from a Professor whom such Student attends, specifying the day beyond which they shall not be retained. but it is meant that the books lent are for reading only, and not for the ordinary purpose of getting lessons in them as schoolbooks.No Student shall carry any book borrowed from the Library, out of the precincts of the University; nor shall any Student be permitted to have more than three volumes in his possession at any time.If a Student shall not return a borrowed book on or before the day limited in his Permit, he shall recieve no other until it be returned; and he shall pay moreover for every week’s detention, beyond the limitation, 10. cents for a 12mo or book of smaller size, 20. cents for an 8vo 30. cents for a 4to and 40. cents for a folio.Not every book in the Library shall be free to be lent to Students, but such only as shall not be expressly prohibited by the Faculty on account of their rarity, value or liableness to injury.No Student shall ever be in the Library but in presence of the Librarian, or of some Professor whom he attends, nor shall be allowed to take any book from the shelves, nor remain in the room to read or consult any book, but during such presence.If any Student deface, injure, or lose any book of the library, he shall pay the value of the book if defaced, double value if injured, and threefold, if lost; and shall be suspended from the privilege of borrowing during such term as the Faculty shall adjudge.On some one day of every week, during term, and during one hour of that day, (such day and hour to be fixed by the Faculty) the Librarian shall attend in the Library, to recieve books returned, and to lend such others as shall be applied for according to rule. and at some one hour of every day (to be also fixed by the Faculty) the Librarian shall attend, if requested by any Professor, to lend to such Professor such book or books as he may require, & to recieve any he may have to return.The Librarian shall make an entry of every book lent, and cancel the same when returned, so that it may always be known in what hands every book is.Strangers whom the Librarian may be willing to attend, may visit the library; but, to prevent derangement of the books, they are to take no book from the shelf, but in his presence. they may also be permitted to consult any book, to read in it, make notes  or questions from it, at the table, under such accomodations and arrangements as the Librarian shall prescribe, on his own responsibility.Resolved that the salary of the Librarian be raised to the sum of 150. Dollars.Resolved that when the monies, expected as before mentioned from the General government, shall be paid, the board consider it advisable to employ mr Hilliard of the firm of Cummings, Hilliard and co. of Boston to purchase the library of the University, according to the Catalogue which has been made.Resolved that the Professorship of the school of Law be proposed to Chancellor Henry St George Tucker; and in the event of his refusal, then the judge Philip P. Barbour; and if he should also refuse, that then the Rector be authorised to call the Board for the purpose of furthern proceeding towards making the appointment.Resolved that the Professor of medecine be permitted to practice physick within the precincts of the University.Resolved that the loan of 5000. D. which has been negociated by the Bursar of the University with the Farmer’s bank of Virginia, and the terms on which the same has been negociated, be confirmed by the board of Visitors, and the funds of the University are hereby pledged for the reimbursement of the said loan.A letter having been addressed to the board of Visitors by mr Bonnycastle Professor of Natural philosophy, representing that from the communications with the Agent of the Board, on the subject of his appointment, he concieved himself entitled to expect that a bond of his to the British government to the amount of £500. would be advanced: Resolved that the Rector be requested to obtain from mr Gilmer his view of the understanding which took place on the occasion; and if it should appear to the Rector, from the circumstances of the case, that the interest and credit of the University would justify and require the advance, in that event it shall be made from the funds of the Institution.Resolved that John H. Cocke, and Jos. C. Cabell be appointed a Committee to settle the accounts of the Proctor and the Bursar of the University.And then the Board adjourned without day.TesteTh: JeffersonMar. 5. 1825.